 
 
 
 
 
 
 
 
 

 
OLD REPUBLIC RISK MANAGEMENT, INC.
2005 KEY EMPLOYEES PERFORMANCE RECOGNITION PLAN



OLD REPUBLIC RISK MANAGEMENT, INC.
2005 KEY EMPLOYEES PERFORMANCE RECOGNITION PLAN
(Effective as of January 1, 2005) 

--------------------------------------------------------------------------------

 
ARTICLE ONE
 
PURPOSE AND EFFECTIVE DATE
 
1.1  The Purpose of this Plan is to further the long term growth in earnings of
Old Republic Risk Management, Inc. by offering long term incentives in addition
to current compensation to those officers and key employees of Old Republic Risk
Management, Inc. who have been or are expected to be largely responsible for
such growth.
 
1.2  This Plan is effective as of January 1, 2005, and shall apply to
calculations and awards made in 2005 and subsequent years. In addition, this
Plan shall apply to any amounts transferred to this Plan from the Old Republic
Risk Management, Inc. Key Employees Performance Recognition Plan, dated March
25, 2002 (the “2002 Plan”).
 
1.3  The Company intends that this Plan comply with the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
Department of Treasury regulations and other guidance promulgated thereunder.
This Plan shall be administered in a manner that will comply with Section 409A
of the Code. Any provision of this Plan that is not in compliance with Section
409A shall have no force and effect, and no action shall be taken with respect
to this Plan that would violate any provisions of Section 409A.
 
 
ARTICLE TWO
 
DEFINITIONS
 
2.1  “Plan” shall mean this Old Republic Risk Management 2005 Key Employees
Performance Recognition Plan.
 
2.2  “Company” shall mean Old Republic Risk Management, Inc., a corporation
organized under the laws of the State of Delaware.
 
 

2.3  “Employer” and “Employers” shall mean the Company and each other
corporation or organization which is wholly or partially owned by the Company,
either directly or indirectly, and is designated by the Committee as an Employer
under this Plan.
 
2.4  “Chief Executive Officer” or “CEO” shall mean the chief executive officer
of the Company.
 
2.5  “CEO, ORI” shall mean the chief executive officer of Old Republic
International Corporation.
 
2.6  “Committee” shall mean the committee appointed to direct the administration
of the Plan, and shall consist of the CEO of Old Republic Risk Management and
the Executives of the Office of the Chief Executive Office of Old Republic
International Corporation.
 
2.7  “Employee” shall mean any person who is employed by an Employer on a
full-time basis and who is compensated for such employment by a regular salary.
“Employee” shall include officers of an Employer but shall not include directors
who are not otherwise officers or employees.
 
2.8  “Eligible Employee” shall mean an Employee who pursuant to Section 5.1
hereof has been selected to share in the allocation of the Performance
Recognition Pool for any given year.
 
2.9  “Year of Service” shall mean each year of continuous employment with an
Employer after first being designated as an Eligible Employee pursuant to
Section 5.1 hereof.
 
2.10  “2005 Plan Account” shall mean with respect to any Employee, unless
otherwise specified, the record of:
 
(a)  credits in connection with the allocations and interest credited to such
account pursuant to Articles Five and Six of this Plan,
 
(b)  payments to Employee under the Plan pursuant to Article Six of this Plan,
and
 
 
-2-


(c)  forfeitures, if any, pursuant to Articles Six and Seven of the Plan.
 
2.11  “2002 Plan Account” shall mean the total credits which were granted to an
Employee’s account under the 2002 Plan, including, unless otherwise specified,
those which were vested as well as those which were not vested as of December
31, 2004.
 
2.12  “Unvested 2002 Plan Account” shall mean only those 2002 Plan Account
credits which were not vested as of December 31, 2004.
 
2.13  “Calculation Year” shall mean the Company’s fiscal year immediately
preceding the year for which the Performance Recognition Pool is being
calculated.
 
If there is an operating loss in the year prior to the Calculation Year, the
“prior year” to be used in the following definitions and for Section 4.1
calculations is the first year prior to the Calculation Year in which there was
an operating profit.


2.14  “Minimum Return on Equity” shall mean a percentage applied to the
Company’s average consolidated and combined shareholder’s equity (i.e. mean of
beginning and ending balances, adjusted for unrealized investment gains or
losses net of applicable income taxes, if any) for the Calculation Year. The
percentage shall be that percentage, obtained from public information, equal to
two times the mean of the five-year average post-tax yield on 10 year and 30
year U.S. Treasury Securities. The Committee shall annually compute and announce
this value as it pertains to a Calculation Year.
 
2.15  “Excess Return on Equity” shall mean the Calculation Year’s Consolidated
Net Operating Income in excess of the Minimum Return on Equity all calculated in
accordance with generally accepted accounting principles (GAAP). Net operating
income shall exclude realized gains or losses on sales of investment securities
or any other assets (irrespective of the treatment of such amounts under GAAP)
and extraordinary credits or charges.
 
2.16  “Base Salary” shall mean the Employee’s basic salary at the rate in effect
at the end of the Calculation Year, excluding bonuses, overtime, extraordinary
compensation and contributions to the Old Republic International Corporation
Employees Savings and Stock Ownership Plan.
 
 
-3-


2.17  “Consolidated Net Operating Income” shall mean the Company’s and its
subsidiaries’ and branches’ consolidated and combined income determined in
accordance with GAAP. Net operating income shall exclude realized gains or
losses on sales of investment securities or any other assets (irrespective of
the treatment of such amounts under GAAP) and extraordinary credits or charges.
 
2.18  If in any Calculation Year the Company acquires any other business
accounted for as a purchase whose earnings contribute five percent (5%) or more
to such Year’s Consolidated Net Operating Income, the earnings of the acquired
Company for the year of acquisition and the next succeeding year shall be
eliminated (together with related purchase accounting adjustments) in order to
calculate the performance data described in Sections 2.14 through 2.23 herein.
No elimination from any year shall be made when the acquired company has been
owned by the Company for two consecutive calendar years. Net operating income
shall exclude realized gains or losses on sales of investment securities or any
other assets (irrespective of the treatment of such amounts under GAAP) and
extraordinary credits or charges.
 
2.19  “Earnings Per Share” shall mean fully diluted earnings per share (net of
any paid or accrued dividends on preferred stock) calculated in accordance with
AICPA Accounting Principles Board Opinion No. 15 or any later superseding
opinions.
 
2.20  “Composite Investment Income Yield” shall mean the composite investment
income yield on Old Republic International Corporation’s consolidated investment
portfolio for the Calculation Year.
 
2.21  “Profit Sharing Base” shall mean the sum of:
 
(a)  Earnings Growth multiplied by the Earnings Per Share Multiplier.
 
(b)  Ten percent (10%) of Excess Return on Equity.
 
(c)  Seven percent (7%) of Base Salaries.
 
 
-4-


2.22  “Earnings Per Share Multiplier” shall mean a percentage of the increase in
the fully diluted Earnings Per Share in the Calculation Year over the preceding
year as set forth in the following schedule:
 
Percentage Increase                           Earnings
In Earnings Per Share  Per Share Multiplier
0% to 6%                                                   0%
                                6.01% to
10.00%                                    7.5%
10.01% to 15.00%                                10.0%
15.01% to 20.00%                                12.5%
                                Over
20.00%                                         15.0%

2.23  “Earnings Growth” shall mean the Calculation Year’s Consolidated Net
Operating Income adjusted for dividend requirements on preferred stock issued
and outstanding during such year in excess of the prior year’s Consolidated Net
Operating Income.
 
2.24  “Cash Award” shall mean the fifty percent (50%) of each Eligible
Employee’s allocated share of the Performance Recognition Pool which is paid in
cash during any given year.
 
2.25  “Deferred Award” shall mean the fifty percent (50%) of each Eligible
Employee’s allocated share of the Performance Recognition Pool which is credited
to his Account.
 
2.26  “Parent Company” shall mean Old Republic International Corporation.
 
2.27  “Change of Control” shall mean any one of the following events that
constitutes a “change in the ownership or effectiveness control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation” under Section 409A of the Code:
 
(a)  Any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code and the applicable regulations and guidance
promulgated thereunder), other than the Old Republic International Corporation
Employees Savings and Stock Ownership Trust or any other trust established by or
contributed to by the Parent Company or any of its subsidiaries for the benefit
of employees of the Parent Company or its subsidiaries, acquires ownership of
stock of the Parent Company that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Parent Company; provided that, if any
one person or more than one person acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Parent Company, the acquisition of additional stock by the same
person or persons is not considered to cause a “Change of Control;” and provided
further that, an increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the Parent
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this paragraph.
 
 
-5-


(b)  Any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code and the applicable regulations and guidance
promulgated thereunder), other than the Old Republic International Corporation
Employees Savings and Stock Ownership Trust or any other trust established by or
contributed to by the Parent Company or any of its subsidiaries for the benefit
of employees of the Parent Company or its subsidiaries, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Parent Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Parent Company.
 
(c)  The date, during any period of twelve (12) consecutive months, on which
individuals who at the beginning of such period constitute the entire Board of
Directors of the Parent Company shall cease for any reason to constitute a
majority thereof, unless the election of each new director comprising the
majority was approved by a vote of at least a majority of the Continuing
Directors, as hereinafter defined, in office on the date immediately prior to
the date of such election. For purposes hereof, a “Continuing Director” shall
mean:
 
(i)   any member of the Board of Directors of the Parent Company at the close of
business on January 1, 2005;
 
 
-6-


(ii)   any member of the Board of Directors of the Parent Company who succeeded
any Continuing Director described in subparagraph (a) above if such successor
was elected, or nominated for election by the Parent Company’s stockholders, by
a majority of the Continuing Directors then still in office; or
 
(iii)   any director elected, or nominated for election by the Parent Company’s
stockholders, to fill any vacancy or newly-created directorship on the Board of
Directors of the Parent Company by a majority of the Continuing Directors then
still in office.
 
(d)  Any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code and the applicable regulations and guidance
promulgated thereunder), acquires (or has acquired during the twelve-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Parent Company that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all the assets of the Parent Company immediately prior to such
acquisition or acquisitions. For the purposes of this paragraph, “gross fair
market value” means the value of the assets of the Parent Company, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with such assets. In addition, a transfer of assets by the Parent
Company under this paragraph shall not be considered a “Change of Control” if
the assets are transferred to:
 
(i)   A shareholder of the Parent Company (immediately before the asset
transfer) in exchange for or with respect to the Parent Company’s stock;
 
(ii)   An entity, fifty percent (50%) or more of the total value or voting power
of which is owned, directly or indirectly, by the Parent Company;
 
 
-7-


(iii)   A person, or more than one person acting as a group, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Parent Company; or
 
(iv)   An entity, at least fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a person described in
paragraph (c) above.
 
 
ARTICLE THREE
 
ADMINISTRATION
 
3.1  The Plan shall be administered by the Committee. The membership of the
Committee may be reduced, changed, or increased from time to time in the
absolute discretion of the CEO, ORI Company.
 
3.2  The Committee shall have the authority to interpret the Plan, to establish
and revise rules and regulations relating to the Plan, and to make the
determinations which it believes necessary or advisable for the administration
of the Plan shall reside with the CEO, ORI.
 
3.3  Notwithstanding any contrary provision herein, an account separate from any
2005 Plan Account shall be created under this Plan as of January 1, 2005 for
each Employee for whom an account had been maintained under the 2002 Plan (the
Employee’s “Unvested 2002 Plan Account”). Such account shall commence in the
amount of any 2002 Plan Account credits which were not yet vested as of
December 31, 2004, if any. Except as otherwise specifically provided herein,
each Unvested 2002 Plan Account Balance shall be administered under and subject
to the provisions of this Plan.
 
 
ARTICLE FOUR
 
CALCULATION OF THE PERFORMANCE RECOGNITION POOL
 
4.1  Prior to May 31, but not before March 15 of each year, the Committee shall
determine the amount of the Performance Recognition Pool available for that
Calculation Year. The Performance Recognition Pool for any Calculation Year
shall ordinarily be equal to the lesser of:
 
 
-8-


(a)  the Profit Sharing Base for the Calculation Year;
 
(b)  seven percent (7%) of the Company’s Consolidated Net Operating Income
(after deductions of preferred stock dividends, if any) for Calculation Year;
 
(c)  the total of a percentage of the Eligible Employees’ Base Salaries, ranging
from ten percent (10%) to fifty percent (50%).
 
In the event, however, of an occurrence or circumstance becoming known to or
reasonably anticipated by the Committee following the end of the Calculation
Year, but before any awards have been determined, where such occurrence or
circumstance has or is reasonably likely to have a material effect on the
Company’s financial condition or the results of operations either for the
Calculation Year or the fiscal year thereafter, whether adverse or beneficial,
then the Committee may make such adjustment in the amount of the available
Performance Recognition Pool as it deems necessary or advisable in the exercise
of its discretion.


4.2  Notwithstanding any provisions herein to the contrary, the Performance
Recognition Pool shall be zero for any Calculation Year if the Company incurred
a net operating loss for the Calculation Year.
 
 
ARTICLE FIVE
 
ALLOCATION OF THE PERFORMANCE RECOGNITION POOL
 
5.1  Prior to March 31 each year the CEO of the Company shall, in consultation
with the Committee, designate the Employees employed by the Employer during any
part of such Calculation Year who will be eligible to share in the Performance
Recognition Pool for that Calculation Year.
 
5.2  On or before May 15, the Performance Recognition Pool for that year shall
be allocated among and credited to the accounts of the Eligible Employees on the
following basis, provided, however, that the office of the Chief Executive
Officer of the Parent Company shall determine an individual award for the CEO
prior to other allocations for the year:
 
 
-9-


(a)  The Performance Recognition Pool Individual awards for the year will be
determined according to criteria established in Section 5.3.
 
(b)  From this determination, Cash Awards are paid as soon as practicable, and
Deferred Awards are credited to the Accounts of Eligible Employees.
 
(c)  The CEO may, in his discretion, reserve up to fifty percent (50%) of any
one year’s Pool which will not be paid or allocated currently. The CEO may carry
forward the unallocated portion of the Performance Recognition Pool and allocate
all or a portion of it pursuant to this subparagraph during one or more of the
next succeeding three years; provided, however, that the total amount of any one
year’s carry forward must be allocated by the end of the third year.
 
5.3  In designating Eligible Employees and allocating the Performance
Recognition Pool among the Eligible Employees for any Year pursuant to this
Article, the CEO shall consider the positions and responsibilities of Employees,
their accomplishments during the year, the value of such accomplishments to the
Company, the CEO’s expectations as to the future contributions of individual
Employees to the continued success of the Company and such other factors as the
CEO and the Committee shall, in their discretion and judgment, deem appropriate.
 
ARTICLE SIX
 
DISTRIBUTIONS
 
6.1  Within ninety (90) days of the date the Committee and/or CEO make such
awards, an Eligible Employee shall automatically receive in cash one hundred
percent (100%) of any Performance Recognition Pool award up to Twenty-five
Thousand Dollars ($25,000) and fifty percent (50) of any excess above that. The
remaining fifty percent (50%) of the excess of any such award shall be credited
to the Employee’s Account balance as of such year, and shall become vested in
accordance with the vesting schedule set forth in Section 6.3.
 
 
-10-


6.2  The 2005 Plan Account balance of each Employee who was either actively
employed by the Employer throughout the Calculation Year or whose employment had
terminated by reason of retirement in good standing or disability or death shall
be credited with interest for that Calculation Year, provided that the Company
had positive Consolidated Net Operating Income for that Calculation Year. The
rate of interest shall be equal to sixty-five percent (65%) of the Calculation
Year’s Composite Investment Income Yield, which shall be calculated by the
Parent Company’s Compensation Committee at the same time as it calculates the
Performance Recognition Pool for the Calculation Year. The Account balance to
which such interest is credited shall be the Employee’s 2005 Plan Account
balance as of the date the Compensation Committee calculates the Performance
Recognition Pool for that Calculation Year and shall include all interest
previously credited hereunder. No such interest shall be credited to any 2005
Plan Account which has a zero balance at the end of the Calculation Year.
 
6.3  A portion of the amount of the credit in the 2005 Plan Account and any
Unvested 2002 Plan Account balances of an Employee as of the date he or she
terminates his or her service for any reason, including death, retirement for
age or disability, shall be paid to the person or persons entitled thereto at
the times and in the manner provided by Section 6.4 hereof. The amounts to be
paid shall be known as a “vested interest,” and shall be equal to the following
percentage of the balance of his or her 2005 Plan Account and, if applicable,
Unvested 2002 Plan Account credits:
 
                       Completed Years                    To Be Paid
               of Service                        (Vested Interest)
                                         Less than
One                                 0%
One                                           10%
Two                                          20%
Three                                        30%
Four                                          40%
Five                                          50%
Six                                             60%
Seven                                       70%
Eight                                         80%
Nine                                          90%
Ten                                          100%
 

 
-11-


Any credits in either the 2005 Plan Account or the Unvested 2002 Plan Account of
an Employee which have not vested by the date of termination of the Employee’s
service shall be forfeited. All such forfeitures shall be allocated at the end
of the Calculation Year in which they occur to the combined 2005 Plan Accounts
and Unvested 2002 Plan Accounts of all Employees who were actively employed by
an Employer on December 31 of that year. The allocation shall be made in the
ratio that the combined account balances of each such Employee on January 1 of
that year bears to the total combined account balances of all such Employees.


6.4  The vested interest of an Employee shall begin to be paid in substantially
equal quarterly installments over a period of five (5) years, with the first
such payment to be made on the later of:
 
(a)  the date of the Employee’s termination of employment for any reason,
including death or disability, or the six-month anniversary of the date of
termination if the Employee is a “specified employee” at the time of termination
within the meaning of Code Section 409A; or
 
(b)  the date on which the Employee attains (or would have attained if he or she
had lived) age 55.
 
For purposes of this Section, specified employee status will be determined based
on the twelve (12) months ended December 31 of each year and will be effective
for the twelve-month period commencing on April 1 of the following year.


6.5  Notwithstanding the foregoing Sections of this Article, an Employee’s
entire 2005 Plan Account balance and entire Unvested 2002 Plan Account balance,
if any, shall become fully vested and non-forfeitable and shall be paid to him
or her in a lump sum on the first day of the calendar quarter following the date
on which any Change of Control occurs. If there is a carry forward balance not
allocated pursuant to Section 5.3 when a Change of Control occurs, such carry
forward balance shall be immediately allocated among the 2005 Plan Accounts of
all Employees in the ratio that each such Employee’s 2005 Plan Account balance
bears to the total of all such 2005 Plan Account balances. Said additional
amounts shall be one hundred percent (100%) vested and paid in accordance with
the provisions of this Article. Any subsequent contributions allocated to an
Employee’s 2005 Plan Account during the two (2) years following the occurrence
of a Change of Control because the Plan is continued in accordance with Section
8.2 hereof shall be non-forfeitable and shall be distributed immediately after
such allocation.
 
 
-12-


6.6  An Employee may designate in writing, on forms prescribed by and filed with
the Committee, a beneficiary or beneficiaries to receive any payments payable
after his or her death. If an Employee dies while employed by an Employer or
after he or she has begun to receive his or her benefits under this Plan, the
2005 Plan Account and any Unvested 2002 Plan Account balances (or the remainder
thereof if the payment of benefits had already commenced) shall be paid to the
beneficiary or beneficiaries designated by the Employee (or, in the absence of
such designation, to his or her legal representative).
 
6.7  Notwithstanding any other provisions of this Plan to the contrary, the
Committee may deduct from any payment under the Plan any taxes required to be
withheld by the Federal or any state or local government for the account of such
Employee.
 
 
ARTICLE SEVEN
 
FORFEITURE
 
7.1  As a condition to the continued receipt of benefits hereunder each
Employee:
 
(a)  shall be required for a period of three (3) years after his or her
termination of employment with an Employer hereunder to hold himself or herself
available to the Company and his or her Employer for reasonable consultation
inasfar as his or her health permits;
 
(b)  shall not for a period of three (3) years after his or her termination of
employment with an Employer hereunder, either as an individual on his or her own
account, as a partner, joint venturer, employee, agent, salesman for any person;
as an officer, director or stockholder (other than a beneficial holder of not
more than one percent (1%) of the outstanding voting stock of a company having
at least 500 holders of voting stock) of a corporation, or otherwise directly or
indirectly,
 
 
-13-


(i)   enter into or engage in any business competitive with that carried on by
the Company or his or her Employer within any area of the United States in which
his or her Employer or the Company is then doing business, providing Employee
has had access to any of the Company’s or his or her Employer’s trade secrets,
secret underwriting or business information, programs, plans, data, processes,
techniques, or customer information; or
 
(ii)   solicit or attempt to solicit any of his or her Employer’s or the
Company’s customers with whom Employee has had contact as an Employee in the
exercise of his or her duties and responsibilities hereunder with the intent or
purpose to perform for such customer the same or similar services or to sell to
such customer the same or similar products or policies which Employee performed
for or sold to such customer during the term of his or her employment.
 
If the Committee determines that an Employee has refused to make himself or
herself available for consultation or violated his or her agreement, the
Committee may, by written notice to such Employee, cause his or her benefits to
be immediately suspended for the duration of such refusal or competition or if
payment of benefits had not yet commenced, notify the Employee that such
continued conduct will cause a forfeiture of his or her 2005 Plan Account and
any Unvested 2002 Plan Account Balance. If after the sending of such notice the
Committee finds that the Employee has continued to refuse to consult or continue
to compete with the Company or his or her Employer for a period of 30 days
following such notice, the Committee may permanently cancel the Employee’s 2005
Plan Account and Unvested 2002 Plan Account hereunder, and thereupon all rights
of such Employee under this Plan shall terminate. The foregoing forfeiture
provisions shall be inoperative following a Change of Control.


7.2  Any amounts forfeited pursuant to Section 7.1 hereof shall be allocated as
a forfeiture in accordance with Section 6.3 hereof.
 
 
-14-


ARTICLE EIGHT
 
AMENDMENT AND TERMINATION
 
8.1  The Company shall have the power at any time and from time to time, to
amend this Plan by resolution of its Board of Directors provided, however, that
no amendment under any circumstances may be adopted the effect of which would be
to deprive any Participant of his or her then vested interest, if any, in this
Plan.
 
8.2  The Company reserves the right to terminate this Plan by resolution of its
Board of Directors. Upon termination of this Plan, the credits in the 2005 Plan
Accounts and Unvested 2002 Plan Accounts of Employees shall become one hundred
percent (100%) vested and non-forfeitable. Distribution of the balances shall be
made in accordance with Section 6.4 or 6.5 hereof upon the Employee’s subsequent
retirement or termination of service. There shall be no increase in a 2005 Plan
Account or Unvested 2002 Plan Account balance of an Employee between the date
the Plan is terminated and the date such balances are distributed. If a Change
of Control occurs, the Plan as it then exists must be continued, with interest
credited to 2005 Plan Account balances, as provided in Section 6.2, for two (2)
years before it can be terminated. Any unallocated balance carried forward shall
be similarly allocated prior to the expiration of such two-year period. All
balances shall be fully vested and distribution shall be made in accordance with
Section 6.4 hereof.
 
 
ARTICLE NINE
 
MISCELLANEOUS
 
9.1  No Employee or any other person shall have any interest in any fund or
reserve account or in any specific asset or assets of the Company or any
Employer by reason of any credit to his 2005 Plan Account or Unvested 2002 Plan
Account under this Plan, nor have the right to receive any distribution under
this Plan except as and to the extent expressly provided for in the Plan.
 
 
-15-


9.2  Nothing in the Plan shall be construed to:
 
(a)  give any Employee any right to participate in the Plan, except in
accordance with the provisions of the Plan;
 
(b)  limit in any way the right of an Employer to terminate an Employee’s
employment; or
 
(c)  be evidence of any agreement or understanding, express or implied, that an
Employer will employ an Employee in any particular position or at any particular
rate of remuneration.
 
9.3  No benefits under this Plan shall be pledged, assigned, transferred, sold,
or in any manner whatsoever anticipated, charged, or encumbered by an Employee,
former Employee, or their beneficiaries, or in any manner be liable for the
debts, contracts, obligations or engagements of any person having a possible
interest in the Plan, voluntary or involuntary, or for any claims, legal or
equitable, against any such person, including claims for alimony or the support
of any spouse. Notwithstanding the foregoing, benefits under this Plan may be
assigned to or made subject of a valid living trust.
 
9.4  Notwithstanding any contrary provision herein, in the case of any assets
set aside (directly or indirectly) in a trust (or other arrangement as provided
under regulations issued by the Department of Treasury) for purposes of paying
deferred compensation under this Plan, no such assets (or trust) shall ever be
located or transferred outside the United States.
 
9.5  No acceleration of the time or schedule of any distribution or payment
under this Plan shall be permitted, except to the extent provided in regulations
or other guidance issued by the Department of the Treasury under Code Section
409A.
 
9.6  Notwithstanding any contrary provision herein, no transfer of assets shall
be made under or in connection with the Plan, or any compensation deferred under
the Plan, that would result in such assets becoming restricted to the provision
of benefits under the Plan in connection with a change in the Company’s
financial health, as provided under Code Section 409A and the regulations or
other guidance issued by the Department of the Treasury thereunder.
 
 
-16-


9.7  This Plan shall be construed in accordance with the laws of the State of
Wisconsin in every respect, including, without limitation, validity in its
interpretation and performance.
 
9.8  Article headings and numbers herein are included for the convenience or
reference only, and this Plan is to be construed without any reference thereto.
If there be any conflict between such numbers and headings and the text hereof,
the text shall control.
 
9.9  Wherever appropriate, words used in this Plan in the singular includes the
plural and the masculine includes the feminine.
 
 
IN WITNESS WHEREOF, the Company has caused this Plan to be signed by its duly
qualified officers and caused its corporate seal to be hereunto affixed on this
   day of                                   , 2006.
 

 
            Old Republic Risk Management, Inc.




            By:            
 
            Title:      






 
Attest:


By:          
 
Title:     
 
 
-17-

